Citation Nr: 1636912	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Louisville, Kentucky, Regional Office.  

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge and a transcript of the proceeding is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained in-service acoustic trauma.

2.  Tinnitus has been present since separation and has been 10 percent disabling since this time.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the service connection claim for tinnitus, which represents a complete grant of the benefits sought on appeal, and a discussion of VA's duty to notify and assist is unnecessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran seeks to establish service connection for tinnitus.  Specifically, he maintains that a current tinnitus disability is related to in-service acoustic trauma(s) while working as an Aviation Electronic Technician, on and under the flight deck aboard Navy vessels.  

The Board finds the Veteran's statements related to in-service noise exposure to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  He has provided a generally consistent account of military noise exposure and related symptomatology, which the evidence of record tends to confirm.  Particularly significant are service department records documenting the Veteran's MOS as an Aviation Electronics Technician (i.e., AT), which records from the Department of the Navy detail a working environment that largely mirrors that described by the Veteran.  After considering his account of in-service noise exposure and relevant symptomatology, with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  Thus, in the present circumstance, the Board finds that in-service acoustic trauma resulted in the onset of tinnitus and the disease has been continuously present since the Veteran's separation from service.  

The Board acknowledges that the February 2013 VA audiological examination provided an opinion tending to weigh against the Veteran's claim; however, with respect to the service connection claim for tinnitus the claim is of little, if any, probative value.  The Board finds that the evidence of record sufficiently establishes that the Veteran experienced tinnitus symptoms in service and continuously since separation but the provided opinion is based on the inaccurate premise that tinnitus symptoms had an onset many years after separation.  As such, the provided opinion is based on an inaccurate factual premise, given there is highly competent and credible evidence to the contrary.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Thus, the March 2010 VA examination opinion is not probative as to the question at hand.  

Although there is no competent medical evidence in support of the claim, tinnitus is an organic disease of the nervous system and there is competent evidence of in-service acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Further, the Veteran provides a competent and credible account of continuity of symptomatology since separation, which has continually been at most 10 percent disabling.  See Jandreau, 492 F.3d at 1376-77.  In sum, tinnitus has been present continuously since separation and is presumed to be of service origin although not otherwise established by medical evidence.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

At his September 2014 Board hearing, the Veteran provided sworn testimony indicating that he received private treatment for the claimed hearing impairment disability but the record does not reflect adequate attempts to obtain these relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  While not definitive, the record also suggest the Veteran may receive VA treatment for his hearing impairment disability however relevant treatment records have not been associated with the claims folder.  Id.  Efforts to obtain these records must be undertaken on remand.  

In light of the number of likely relevant outstanding records at this time, VA must also afford the Veteran a contemporaneous VA examination with respect to his service connection claim for bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  On remand, the Veteran must be provided an appropriate examination and an adequate medical opinion obtained. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he indicate the dates and location(s) of any private hearing impairment treatment, hospitalization, or examination, since his separation from service, including the private physician referenced at his September 2014 Board hearing.  Then, undertake appropriate efforts to obtain any identified records, associating all development efforts with the claims file. 

2. Contact the Veteran and request he identify the dates and locations of any VA hearing impairment treatment, hospitalization or examination, since service separation.  Attempt to obtain any identified VA treatment records and any negative response(s) must be in writing and associated with the claims file. 

3.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA audiology examination to assess the nature, extent, and severity of the hearing loss disability.  The entire claims file must be reviewed by the examiner. If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner should elicit a full history from the Veteran regarding the onset and progression of his hearing loss.  The examiner should then opine whether it is at least as likely as not that the Veteran's current bilateral hearing loss resulted from his conceded in-service acoustic trauma.  In offering this assessment, the examiner should acknowledge and discuss the Veteran's competent and credible reports concerning his in-service noise exposure and the onset of his hearing loss, as well as his service connected tinnitus.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. 

4.  Then readjudicate this claim in light of this additional evidence and all other relevant evidence.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


